               Case 3:19-mj-04453-LL Document 31 Filed 10/30/19 PageID.99 Page 1 of 1


 AO 442 (Rev. 11/11) ArrestWarrant
                                        ~lOT FOR PUBLIC VIEW
                                                                                             Cou
 s~      Ai;E9
' ~ w;;; ~  e ~j
      CASE UNSEALED PER ORDER OF COURT
                                          UNITED STATES DISTRICT
                                                                     forthe
                                                           Southern District of California
                                                                                                        T



                 .            . . l,\\Ol\1\
                  Umted States of Amenca              r   ~
                                 v.                                    )
                                                                       )
                                                                       )
                                                                               Case No.
                                                                                             19MJ4453
                                                                       )
                       Valorie Moser (4)
                                                                       )
                                                                       )
                            Defendant
                                                                                                                                        ·:~ ,, :~:17
                                                                                                                                              t:,"'J
                                                          ARREST WARRANT                                                                    '. J
                                                                                                                              c::,
To:       Any authorized law enforcement officer
                                                                                                                                            .~.~::
                                                                                                                              -0      -~..-~·,·:.:
                                                                                                                             :J;;     , - r..--,
                                                                                                                             "'       (?c::i
          YOU ARE COMMANDED to anest and bring before a United States magistrate judge without unne.~ssacy_;delay
(name ofperson to be arrested)        Valorie Moser                                                                          O'\     0
                                                                                                                                     ...,
                                 --"-="'-'-==---------------------_,/cc;__~
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment                                                                      0 Superseding Infonnation              ~ Complaint
0 Probation Violation Petition                                                               0 Violation Notice          O Order of the Court




Date:   _£~_,._[_,_,'U~\,.____
                     \
                                                                                                  ing officer's signature

City and state:      San Diego, CA                                                               Hon. Linda Lopez
                                                                                                Printed name and title


                                                                   Return
           This warrant was received on      (date)   _ _ _ _ _ _ _ , and the person was anested on (date) _ _ _ _ _ __
at (city and state)


Date: - - - - - - - ~
                                                                                             Arresting officer's signature



                                                                                               Printed name and title
